Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function 
“sensing element” in claims 1, 11, and 16. The specification notes that the sensing element is an element capable of detecting the presence of refrigerant that provides electrical signals indicate of refrigerant presence, such as an MOS or NDIR sensor. Therefore, the sensing element is interpreted as such or as any equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the air handling enclosure” lacks sufficient antecedent basis in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2019162993A1, US20210041114A1 is utilized as a high quality facsimile) in view of Moisan (WO2019218058A1, US20210223089A1 is utilized as a high quality facsimile).
Regarding claim 1, Watanabe discloses a sensing system for a heating, ventilation, and air conditioning system, wherein the sensing system comprises:
a housing comprising a main body (Figure 4, 60), wherein the housing defines a sensing aperture in a first portion of the main body (Figure 4, 61, 61f) and a mounting channel in a second portion of the main body (Figure 5, 64b);
a sensing element retained within the housing (Figure 4, 50), wherein the sensing element is configured to detect leaked refrigerant that enters the housing via the sensing aperture (¶32).
Watanabe does not teach the particulars of the mounting channel and mounting retainer of claim 1.
However, Moisan discloses a sensor with a housing (Figure 7, 300, 400, Figure 5, 100), wherein the housing has a mounting channel in a second portion of the main body of the housing (Figure 7, 601, see ¶90) and a mounting retainer configured to extend through the mounting channel and couple the housing to an interior surface of an enclosure to be monitored (Figures 2-3, ¶90), wherein the mounting retainer enables the mounting channel to rotate about the mounting retainer to automatically align the sensing aperture in a target sensing orientation base on a weight of the housing under the force of gravity (Figure 7, ¶90, 
Watanabe recognizes that the refrigerant leakage sensor should be located below the heat exchangers and in particular oriented towards a bottom of the casing (¶7). Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a gravity-driven sensor mounting solution in Watanabe in order to easily set the sensor into its operative position.
Regarding claim 5, Watanabe as modified teaches all of the limitations of claim 1, wherein
the housing comprises at least one counterweight integrally formed with a lower edge of the main body (Figure 7, 403 can be considered a counterweight).
Regarding claim 6, Watanabe as modified teaches all of the limitations of claim 1, wherein
the housing comprises at least one counterweight integrally coupled to a lower surface of the main body (Figure 7, 403 can be considered a counterweight).
Regarding claim 8, Watanabe as modified teaches all of the limitations of claim 1, wherein 
the housing and the sensing element establish a center of gravity of the sensing system that is between the 
Regarding claim 9, Watanabe as modified teaches all of the limitations of claim 1, wherein
the housing enables the sensing aperture to passively adjust to a target orientation for the HVAC system having an upflow configuration, a downflow configuration, a horizontal right configuration, or a horizontal left configuration (see rejection of claim 1, the gravity driven orientation system allows for such passive adjustment).
Regarding claim 10, Watanabe as modified teaches all of the limitations of claim 1, wherein
the main body of the housing comprises a rounded upper surface configured to direct condensate originating from a heat exchanger within the air handling enclosure away from the sensing element (Figure 4, 61 has rounded edges, which would allow condensate to travel down the side of 61).
Regarding claim 16, Watanabe discloses a heating, ventilation, and air conditioning system, comprising:
an air handling enclosure configured to be positioned in a vertical configuration (Figure 2, 100 and 30); and
a sensing system disposed within the air handling enclosure and comprising:
a housing comprising a main body (Figure 4, 60), wherein the housing defines a sensing chamber (Figure 4, area inside 61), wherein the sensing chamber is fluidly coupled to an interior of the air handling enclosure via a sensing aperture (Figure 4, 61, 61d);
a refrigerant sensing element retained within the sensing chamber (Figure 4, 50).
Watanabe does not teach the particulars of the mounting channel and mounting retainer of claim 16.
However, Moisan discloses a sensor with a housing (Figure 7, 300, 400, Figure 5, 100), wherein the sensing element and the housing contribute to a center of gravity of the self-orienting sensing system that is between a mounting channel and a lower edge of the housing (Figure 7, CM), wherein the housing has a mounting channel (Figure 7, 601, see ¶90) and a mounting retainer configured to extend through the mounting channel and couple the housing to an interior surface of an enclosure to be monitored (Figures 2-3, ¶90), wherein the mounting retainer enables the mounting channel to rotate relative to the mounting retainer to passively align the sensing aperture in a target sensing orientation base on the center of gravity (Figure 7, ¶90, ¶81, ¶74), which allows the sensor to reach its operative position easily (¶74).
Watanabe recognizes that the refrigerant leakage sensor should be located below the heat exchangers and in particular oriented towards a bottom of the casing (¶7). Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a gravity-driven sensor mounting solution in Watanabe in order to easily set the sensor into its operative position.
Regarding claim 18, Watanabe as modified teaches all of the limitations of claim 16, wherein the housing comprises
a first housing part and a second housing part that is removable from the first housing part to provide access to the refrigerant sensing element (Figure 7, ¶31).
Regarding claim 20, Watanabe as modified teaches all of the limitations of claim 26, wherein the housing comprises
at least one counterweight disposed or formed on the lower edge of the housing (Figure 7 of Moisan, 403).
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 2-4, 7, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 


/SCHYLER S SANKS/Examiner, Art Unit 3763